                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE



UNITED STATES OF AMERICA                                       )
                                                               )
                                                               )
v.                                                             )        No. 2:18-CR-34(13)
                                                               )
BRANDON LEE ALEXANDER                                          )


                                MEMORANDUM OPINON AND ORDER

         The defendant, through counsel, filed a Motion for New Trial, or in the Alternative, For a

Judgment of Acquittal. [Doc. 524]. The government has responded in opposition. [Doc. 615].

The matter is now ripe for review. For the reasons that follow, the defendant’s motion is DENIED.

I. Background

         To review briefly, defendant was charged and tried with one count of possession with intent

to distribute five grams or more of methamphetamine, one count of possession of a firearm in

furtherance of a drug trafficking crime, one count of possession with intent to distribute fifty grams

or more of methamphetamine, and one count of felon in possession of a firearm 1. On February

13, 2019, at the close of the government’s case-in-chief, defendant made an oral motion for a

judgment of acquittal which the Court denied. That same day, the jury convicted defendant of all

counts. [Doc. 518]. Defendant subsequently filed this motion.

II. Analysis



1
   The charges stem from two separate traffic stops, the first on April 24, 2017 and the second on May 3, 2017. The
Court has previously recited the facts underlying defendant’s convictions in its January 22, 2019 Opinion, [Doc. 461],
and in its February 11, 2019 Opinion, [Doc. 461]. Because the Court presumes the parties’ familiarity with the facts,
it does not repeat them here.


                                                          1
       A. Rule 33 Motions

       Federal Rule of Criminal Procedure 33(a) states that a district judge may grant a new trial

“if the interest of justice so requires.” Fed. R. Crim. P. 33(a). When faced with a Rule 33 motion,

unlike a motion for judgment of acquittal under Federal Rule of Criminal Procedure 29, the district

court may weigh the evidence and assess the credibility of the witnesses. United States v. Lutz,

154 F.3d 581, 589 (6th Cir. 1998) (“It has often been said that [the trial judge] sits as a thirteenth

juror” when considering a Rule 33 motion.). Nonetheless, a defendant arguing that the verdict

"was against the manifest weight of the evidence" must clear a high bar. United States v. Hughes,

505 F.3d 578, 593 (6th Cir. 2007) (Rule 33 motions are granted only in the "extraordinary

circumstance where the evidence preponderates heavily against the verdict."). Courts have also

interpreted Rule 33's broad "interest of justice" language to warrant new trials in a host of other

circumstances. See United States v. Griffin, No. 15-CR-1-ART, 2015 WL 13358334, at * 1 (E.D.

Ky. Apr. 29, 2015) (collecting cases). Ultimately, however, a new trial is a disfavored remedy, to

be granted "with great caution." United States v. Fritts, 557 Fed. App'x 476, 479 (6th Cir. 2014)

(citation omitted). The defendant bears the burden of proving that a new trial is warranted. United

States v. Davis, 15 F.3d 526, 531 (6th Cir. 1994). Defendant briefly sets forth a slew of proposed

new trial bases. The Court, for the following reasons, rejects each.

       1. The Court Erred in Allowing the Introduction of Evidence of the Cash, Safe,

           Methamphetamine, and WD-40 Can

       Defendant argues the Court should find the verdict against the manifest weight of the

evidence based on essentially the same ground the Court rejected in its adoption of the Magistrate

Judge’s report and recommendation, recommending the Court to deny defendant’s motions to

suppress numbers Two, Three, and Four. [Docs. 140, 142, 144, 356, 461, 524]. The government



                                                  2
counters that the Court properly allowed the introduction of the evidence collected from the traffic

stops. [Doc. 615 at 2-5].

       Defendant’s entire argument in support of his motion for a new trial is:

       1. The Court erred in allowing the introduction into evidence of the cash
          money (Government Exhibits Nos. 2 and 5) as well as the safe and
          contents of the safe (Government Exhibits Nos. 6, 7, 8 and 9), and
          instead adopting the Report and Recommendation of the Magistrate
          Judge [Doc. 356] denying the Defendant’s Motions to Suppress Nos. 2
          and 3 [Docs. 140 and 142] after denying the Defendant’s Objections to
          said Report and Recommendation in the Order entered on January 22,
          2019 [Doc. 461].

       2. The Court erred in allowing the introducing into evidence of the WD-
          40 can and methamphetamine taken therefrom (Government Exhibits
          Nos. 10, 11, 12, 13, 14 and 15-b), and instead adopting the Report and
          Recommendation of the Magistrate Judge [Doc. 356] denying the
          Defendant’s Motion to Suppress No. 4 [Doc. 144] after denying the
          Defendant’s Objections to said Report and Recommendations in the
          Order entered on January 22, 2019 [Doc. 461].


[Doc. 524 at 1-2]. The Court finds the defendant has failed to meet his burden of proving a new

trial is warranted. Defendant has not identified how and why the alleged errors made by the Court

with respect to the introduction of evidence, the suppression motions he filed, and the objections

he made require a new trial. Defendant does not identify any evidence that would undermine the

ability of the jury to find defendant guilty beyond a reasonable doubt. Defendant does not explain

how the verdict was “against the manifest weight of the evidence.” This is not a case in which

extraordinary circumstances and the evidence preponderates heavily against the verdicts. See

Hughes, 505 F.3d at 593. The Court concludes that the interests of justice do not require a new

trial for defendant, nor were the jury’s guilty verdicts against the manifest weight of the evidence.

See Fed. R. Crim. P. 33(a).

       2. The Court Erred by Denying Defendant’s Special Jury Instruction



                                                 3
         Defendant argues the Court erred by denying defendant’s request for a special jury

instruction 2, [Doc. 495], because the evidence presented at trial warranted the jury to make a

negative inference, as to audio and video evidence of defendant’s traffic stops had been destroyed

by the MPD. [Doc. 524 at 3]. The government contends the Court properly denied defendant’s

jury instruction request. [Doc. 615 at 10-12].

         A trial court has broad discretion in drafting jury instructions, and does not abuse its

discretion unless the jury charge fails to accurately reflect the law. United States v. Leman, 2013

WL 1856123, at *4 (E.D. Ky. Apr. 30, 2013) (citing United States v. Ross, 502 F.3d 521, 528 (6th

Cir. 2007); United States v. Beaty, 245 F.3d 617, 621 (6th Cir. 2001)). To satisfy his burden to

show that the district court abused its discretion in its choice of jury instructions, a defendant must

show that "the instructions, viewed as a whole, were confusing, misleading, or prejudicial." United

States v. Freeman, 299 Fed. App'x 556, 558 (6th Cir. 2008) (citing United States v. Harrod, 168

F.3d 887, 892 (6th Cir. 1999)). "No single provision of the jury charge may be viewed in isolation,

rather, the charge must be considered as a whole." Beaty, 245 F.3d at 621-22 (citing United States

v. Lee, 991 F.2d 343, 350 (6th Cir. 1993)). An omission or an incomplete instruction is even less

likely to be prejudicial than an overt misstatement of the law. Henderson v. Kibbe, 431 U.S. 145,

154-55 (1977).


2

         During the course of this trial you have heard evidence that during the arrests of Mr.
         Alexander and the search of his vehicle by officers with the Morristown Police Department
         on both April 24, 2017 and May 3, 2017, those events were recorded on audio and video
         recording devices used by some of those officers, but those recordings have since been
         destroyed. You may infer from the Government’s failure to preserve those audio and video
         recordings, or the fact that they were purged or destroyed and are no longer available, that
         the missing audio and video recordings were relevant to the case and that they were
         favorable to Mr. Alexander. You are not required to make this inference, however, and you
         must consider any rebuttal evidence that has been offered by the Government with regard
         to this issue. Whether you ultimately choose to make the inference is your decision as the
         finder of fact.

[Doc. 495 at 2].

                                                          4
        At the charge conference, the Court, from the bench, denied defendant’s request for a

special spoliation charge. The Court found that defendant’s reliance on Third Circuit case law was

misplaced and that the Sixth Circuit required a different standard for providing a spoliation

instruction. The Court determined there was no showing of bad faith in MPD’s destruction of the

video and audio recordings of defendant’s traffic stops. The Court specifically found MPD officer

oversight and failure to preserve the recordings did not amount to the officers acting in bad faith.

Further, more generally, the Court held that the mass data purge did not establish that any officer

with the MPD acted with the specific purpose of rendering the recorded evidence of defendant’s

traffic stops unusable to the defendant at trial.

        The Sixth Circuit has defined spoliation as “the intentional destruction of evidence that is

presumed to be unfavorable to the party responsible for its destruction.” United States v. Boxley,

373 F.3d 759, 762 (6th Cir. 2004); United States v. Copeland, 321 F.3d 582, 597 (6th Cir. 2003).

Further, the Sixth Circuit “has previously found that it was not an abuse of discretion for the district

court, in a criminal case, to refuse to give a spoliation instruction based on the failure to preserve

evidence in the absence of bad faith.” United States v. Braswell, 705 Fed. App’x 528, 535 (6th

Cir. 2017 (citing Boxley, 373 F.3d at 759). In order to establish bad faith, “a defendant must prove

official animus or a conscious effort to suppress exculpatory evidence.” United States v. Jobson,

102 F.3d 214, 218 (6th Cir. 1996) (internal quotation marks omitted). “Negligence, or even gross

negligence, does not rise to the level of bad faith.” United States v. Cline, 229 F. Supp. 3d 691,

703 (E.D. Tenn. 2017) (citing Jobson, 102 F.3d at 218).

        Here, there is no showing that this evidence was destroyed in bad faith. As discussed at

length in the Court’s February 11, 2019 Opinion, [Doc. 506], the recordings were erased not as a

result of malice, but routine MPD department policy and during a mass data purge of 33,635 audio



                                                    5
and video evidence files from the MPD server, [Doc. 456-3]. Thus, even though the government

may have been negligent, “there is no evidence that it acted in bad faith.” Jobson, 102 F.3d at 218.

In this case, there was no evidence that the police acted in bad faith when they failed to preserve

the body and dash camera recordings of defendant’s traffic stops, the failure to give an adverse

inference instruction did not amount to an abuse of discretion and does not warrant a new trial.

See Boxley, 373 F.3d at 762-63. Accordingly, defendant’s motion for a new trial under Rule 33 is

DENIED.

       B. Renewed Rule 29 Motions

           1. The Court Erred by Denying Defendant’s Oral Motion for Judgment of

               Acquittal on Counts 21, 22, 23, and 24

       Under Federal Rule of Criminal Procedure 29, a defendant seeking acquittal based on

evidence insufficiency “bears a very heavy burden.” United States v. Abboud, 438 F.3d 554, 589

(6th Cir. 2006). Pursuant to Rule 29, courts may supplant a jury conviction only if a defendant

shows that no reasonable jury could have found that the prosecution proved the essential charge

elements beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307 (1979). In conducting

this analysis, a court does not weigh the evidence anew but views all proof through a prosecution-

favorable lens. United States v. Kennedy, 714 F.3d 951,957 (6th Cir. 2013) (citation omitted).

Inference and credibility assessments, too, must favor the verdict. United States v. Newsom, 452

F.3d 593, 608 (6th Cir. 2006). Thus, a convicted defendant challenging the sufficiency of the

evidence is presented with an “uphill battle.” United States v. Wagner, 382 F.3d 598, 601 (6th

Cir. 2004). See also United States v. Ray, 803 F.3d 244, 262 (6th Cir. 2015) (“A defendant who

claims insufficiency of the evidence bears a very heavy burden”).




                                                 6
       Defendant seeks a judgment of acquittal on Count 21, possession with intent to distribute

five grams or more of methamphetamine; Count 22, of possession of a firearm in furtherance of a

drug trafficking crime; Count 23, felon in possession of a firearm; and Count 24, possession with

intent to distribute fifty grams or more of methamphetamine. Counts 21, 22, and 23 relate to the

April 24, 2017 traffic stop, and Count 24 relates to the May 3, 2017 traffic stop. Defendant

contends there is insufficient evidence to sustain a conviction on each count. [Doc. 524].

       Possession with Intent to Distribute 5 Grams of More of Methamphetamine

       As to the possession with intent to distribute five grams or more of methamphetamine

charge, the government had to prove, beyond a reasonable doubt, (1) defendant knowingly or

intentionally possessed five grams or more of methamphetamine, and (2) the defendant intended

to distribute the methamphetamine.

       At trial, the government presented testimony from arresting officer Detective Pete

Shockley, who testified to finding methamphetamine on defendant’s person in his waistband.

Further, Detective Chris Blair testified that thirty-six grams of methamphetamine is typically not

a user quantity but a resale quantity of methamphetamine. [Doc. 598 at 88].

       Detective Shockley testified to finding paraphernalia related to the distribution of drugs

including: a set of digital scales with methamphetamine residue, little glass vials - one containing

pills, and the other containing methamphetamine residue. [Id. at 10]. Further, Detective Shockley

testified to finding a money bag containing $11,580.00 in the front passenger seat of the vehicle.

Detective Blair testified that the average price for a user quantity of methamphetamine in 2017

was approximately $100. [Id. at 82-83]. From the evidence presented, any rational trier of fact

could have found indicia of intent to distribute drugs.




                                                 7
       Viewing the evidence in a light most favorable to the government, the evidence supports

the jury’s decision to convict defendant of possession with intent to distribute five grams or more

of methamphetamine.

       Possession of a Firearm in Furtherance of a Drug Trafficking Crime

       The government had to prove, beyond a reasonable doubt, (1) that the defendant committed

the crime charged in Count 21, (2) the defendant, knowingly possessed a firearm, and (3) the

possession of the firearm was in furtherance of the drug trafficking crime charged in Count 21.

       A conviction under 18 U.S.C §§ 922(g)(1) or 924(c) may be based on either actual or

constructive possession of a firearm. United States v. Jenkins, 593 F.3d 480, 484 (6th Cir. 2010);

United States v. DeJohn, 368 F.3d 533, 545 (6th Cir. 2004). "A weapon is 'actually' possessed if

it 'is within the immediate power or control of the individual.'" United States v. Walker, 734 F.3d

451, 455 (6th Cir. 2013) (quoting United States v. Murphy, 107 F.3d 1199, 1207-08 (6th Cir.

1997)). "A weapon is 'constructively' possessed if the government can show the defendant

'knowingly has the power and the intention at a given time to exercise dominion and control over

an object, either directly or through others.'" Id. (quoting United States v. Craven, 478 F.2d 1329,

1333 (6th Cir. 1973)). Either type of possession may be proven by direct or circumstantial

evidence. United States v. Arnold, 486 F.3d 177, 181 (6th Cir. 2007).

       A rational trier of fact could find in this case that defendant indeed had constructive

possession of the handgun found in the car of which he was the sole occupant. Detective Shockley

testified that the safe was found in the back seat behind the passenger’s seat facing the front of the

vehicle, and was within arm’s length of the driver. [Doc. 598 at 8, 11]. Inside the safe, the officer

testified to finding a receipt from a fine that defendant paid, a general sessions court citation with

his name, and his wallet. A rational trier of fact could find that all the items found within the safe



                                                  8
were possessed by the defendant, and that the safe belonged to the defendant, as he was the sole

occupant of the vehicle.

       As to the third element, there must be "a specific nexus between the gun and the crime

charged." United States v. Mackey, 265 F.3d 457, 462 (6th Cir. 2001). More specifically:

       In order for the possession to be in furtherance of a drug crime, the firearm
       must be strategically located so that it is quickly and easily available for
       use. Other factors that may be relevant to a determination of whether the
       weapon was possessed in furtherance of the crime include whether the gun
       was loaded, the type of weapon, the legality of its possession, the type of
       drug activity conducted, and the time and circumstances under which the
       firearm was found. The list of factors is not exclusive, but it helps to
       distinguish possession in furtherance of a crime from innocent possession
       of a wall-mounted antique or an unloaded hunting rifle locked in a
       cupboard.

       Id. (citations omitted). In United States v. Leary, 422 Fed. App'x 502 (6th Cir. 2011), the

Sixth Circuit held that the evidence of the in-furtherance element was insufficient even though the

firearm was found in the same closet as the drugs. There, the Court there explained:

       [T]his proximity alone is not enough to establish that the guns were
       possessed in furtherance of drug trafficking; there must be evidence tending
       to show a connection between the two. . . . [I]t cannot be true that any time
       a gun is found near drugs it is necessarily the result of a strategic decision
       relating to drug activity. Indeed, the guns and the drugs were found in a
       closet—a storage space, rather than a place from which drugs were sold.

Id. at 510-11 (citations and internal quotation marks omitted). The Leary Court clarified that the

government must “show that ‘a defendant used the firearm with greater participation in the

commission of the crime or that the firearm’s presence in the vicinity of the crime was something

more than mere chance or coincidence.’” Id. (citation omitted).

       To prove that the firearms were used in furtherance of a drug trafficking crime, the

government presented evidence concerning the location of the firearm—specifically the

accessibility of its location in relation to the driver’s seat, evidence that the ISSC Model M22, .22



                                                 9
caliber semi-automatic handgun was loaded and functional, the firearm was found in the vehicle

alongside other items associated with drug dealing, including a digital scale with

methamphetamine residue, and small glass vials containing pills and methamphetamine residue,

over $11,000 in cash in a money bag, and thirty-six grams of methamphetamine on defendant’s

person. [Docs. 598, 599 at 3-4].

        The government presented evidence that the charged firearm was strategically located so

the firearms could be quickly and easily available for use. Detective Shockley testified the safe

was in arm’s length from the driver’s seat and that it could be quickly accessible within seconds

with the knowledge of the combination to the safe. [Doc. 598 at 11]. Further, Detective Blair

testified that firearms are often possessed by drug dealers in order to protect themselves from

robbery or theft of their drugs. [Id. at 89].

        In light of these facts, a rational trier of fact could conclude beyond a reasonable doubt that

the defendant possessed the .22 caliber handgun in furtherance of a drug trafficking crime.

        Felon in Possession of a Firearm

        The government had to prove, beyond a reasonable doubt, (1) the defendant had been

convicted of a crime punishable by imprisonment of more than one year, (2) the defendant,

following his conviction, knowingly possessed the firearm specified in the Indictment, namely a

.22 caliber handgun, and (3) that the firearm previously had been shipped or transported from one

state to another.

        Here, there had been a stipulation that defendant was a convicted felon. As to the

possession element, the above analysis in Count Twenty-Two applies; from the evidence, a rational

trier of fact could have concluded defendant had constructive possession of the firearm located in

the safe of the car he was driving. Finally, as to the third element, the government presented



                                                  10
testimony from Special Agent Bryan Williams with the Bureau of Alcohol, Tobacco, Firearms and

Explosives, that the firearm seized from the safe was manufactured in Austria, distributed in

Massachusetts, and it had to have crossed state lines in order to be located in Tennessee during

defendant’s traffic stop. [Doc. 599 at 3]. The government presented sufficient evidence for a

rational juror to conclude defendant possessed a firearm illegally under 18 U.S.C. § 924(c).

       Possession with Intent to Distribute 50 grams of More of Methamphetamine

       As to the possession with intent to distribute fifty grams or more of methamphetamine

charge, the government had to prove, beyond a reasonable doubt, (1) defendant knowingly or

intentionally possessed fifty grams or more of methamphetamine, and (2) the defendant intended

to distribute the methamphetamine.

       At trial, Detective Shockley testified to performing a May 3, 2017 traffic stop. Detective

Shockley testified that defendant was the sole occupant of the vehicle when he was stopped by

police. As part of the traffic stop, Detective Shockley testified to finding the WD-40 can laying in

the front passenger side floor, which, when he picked it up, it felt “overly heavy.” [Doc. 598 at

41-42]. Detective Shockley testified that, after shaking the can and noticing its contents did not

“swish . . . like liquid does,” he removed the bottom of the can to reveal a false bottom. [Id. at 42].

The container was packed with a bag of approximately one hundred thirteen grams of

methamphetamine. [Id. at 44].

       Detective Chris Blair testified that one hundred and thirteen grams of methamphetamine is

typically not a user quantity but a resale quantity of methamphetamine. [Id. at 88-89]. The

government presented evidence that drug dealers typically make a profit by buying wholesale in

larger quantities and subsequently reselling individual smaller quantities. [Id. at 86-87]. From the




                                                  11
evidence, a rational trier of fact could have concluded defendant possessed with intent to distribute

the hundred thirteen grams of methamphetamine.

       Defendant’s renewed Rule 29 motion fails as to Counts 21, 22, 23, and 24. Accordingly,

defendant’s motion for a judgment of acquittal under Rule 29 is DENIED.

III. Conclusion

       For the reasons stated above, the defendant’s Motion for New Trial, or in the Alternative,

For a Judgment of Acquittal, [Doc. 524], is DENIED.

       So ordered.

       ENTER:


                                                                   s/J. RONNIE GREER
                                                              UNITED STATES DISTRICT JUDGE




                                                 12
